DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light-emitting diode (LED) luminaire emergency drivers having at least two electrical conductors configured to couple to alternate-current (AC) mains; a rechargeable battery comprising a high-potential electrode and a low-potential electrode with a terminal voltage across thereon; at least one full-wave rectifier coupled to the at least two electrical conductors and configured to convert a line voltage from the AC mains into a first direct-current (DC) voltage; a first control circuit configured to regulate charging and discharging and to control switching between a normal mode when the line voltage is available and an emergency mode; a first power supply unit comprising a control device, a first electronic switch, a transformer, a first ground reference, a second ground reference electrically coupled to the low-potential electrode, and a first feedback control circuit, the first power supply unit coupled to the at least one full-wave rectifier and configured to convert the first DC voltage into a second DC voltage that powers the first control circuit and charges the terminal voltage of the rechargeable battery to reach a third DC voltage; an LED driving circuit comprising an input inductor, a logic control device, a second electronic switch, a rectifier diode, an input capacitor, an output capacitor connected between the rectifier diode and the low-potential electrode, and a second feedback control circuit, the LED driving circuit configured to receive the third DC voltage from the rechargeable battery 

The light-emitting diode (LED) luminaire emergency driver, as disclosed in claim 1 above, wherein the first control circuit comprises an emergency simulation control portion, and configured to regulate various charging and discharging conditions and to control switching between a normal mode when the line voltage is available and an emergency mode either when the line voltage is unavailable or during an emergency simulation; the second control circuit configured to relay a the fourth DC voltage to the external one or more LED arrays during the emergency simulation, wherein the photo-transistor is configured to receive a light signal from the LED and to send an electric signal to the control device to control the second DC voltage according to a 

Claims 2-16 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Trainor et al. (US 20130127362 A1) discloses a light-emitting diode (LED) luminaire emergency driver having a first input that receives a DC input voltage from a solid state luminaire. A second input receives a status signal indicative of the status of an AC line voltage. A first output supplies DC output voltage to the solid state luminaire. The emergency lighting module supplies the DC output voltage to the solid state luminaire in response to the reduction of the AC line voltage. The driver provides regular illumination and emergency lighting without need for separate lamp ballast.

Hochstein Peter (US 5661645 A) discloses a light-emitting diode (LED) luminaire emergency driver for supplying regulated voltage DC, electrical power to an LED array includes a rectifier responsive to AC. power for generating rectified DC. power and a power factor correcting and voltage regulating buck/boost switch-mode converter responsive to the rectified DC power for generating regulated voltage DC power to illuminate the LED array. A battery backup system receives the AC power applied to the rectifier for charging a rechargeable battery and sensing an AC power failure. The driver provides power factor correcting, switch-mode converter to power line operated LED signal. Uses inherent pulse modulating nature of switch-mode power supply to provide voltage regulation to LED array. Eliminates leakage current problems.

Beniamin Acatrinei (WO 2013090945 A1) discloses a light-emitting diode (LED) luminaire emergency driver having an AC/DC converter sub-circuit which converts AC voltage to an unregulated DC voltage. A boost converter sub-circuit provides a pre-regulated DC voltage. An isolated flyback converter converts the pre-regulated DC voltage to a constant voltage constant current DC voltage. An output of the constant voltage constant current control sub-circuit is coupled to an input of the isolating optocoupler device, to close a feedback loop with the flyback sub-circuit and to secure an isolated constant voltage constant current DC supply to the LED. The driver is low cost and high quality LED retrofit lamp device is capable of operating in a wide range of power.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875